Citation Nr: 0710908	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  95-12 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1961 to 
February 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In April 1996 and September 2004, the veteran testified 
during hearings before RO personnel: transcripts of those 
hearings are associated with the claims file.  

In his substantive appeal, the veteran also requested a 
hearing before the Board; however, the record reflects that 
in December 2006, the veteran withdrew his request for this 
hearing.
 
For the reasons explained below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

Unfortunately, the Board finds that further RO action on the 
claim for a TDIU is warranted, even though such action will 
further delay a final decision on this issue.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  The VCAA 
provides that the VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  The VCAA also requires that 
the veteran be informed about the information and evidence 
that VA will seek to provide and the information and evidence 
the veteran is expected to provide, and it requires that VA 
request or tell the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  The RO has 
not sent a VCAA letter that satisfies the VCAA requirements 
in regards to the veteran's claim for a TDIU.  
(Parenthetically, the Board observes that despite the 
inadequate notice noted above, in a March 2006 letter to the 
veteran, the RO informed him of the disability ratings and 
effective dates to be assigned if the claim currently on 
appeal was granted.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006)).

Additionally, in December 2000, the veteran, through his 
service representative, filed a new claim for an increased 
rating for his service-connected right elbow disability and 
in October 2001, he filed a new claim for service connection 
for a back disability.  To date, however, these claims have 
not been adjudicated.  Since these claims, if granted, could 
have a significant impact on the disposition of the currently 
appealed TDIU claim, the Board concludes that all of these 
issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  It would be 
premature for the Board to decide the currently appealed TDIU 
claim prior to adjudication of the veteran's increased rating 
claim for his service-connected right elbow disability and 
the service connection claim for a back disability.  
Therefore, the Board is deferring a decision on the TDIU 
claim.

Thus, the RO should adjudicate the increased rating claim and 
the claim for service connection prior to readjudicating the 
claim for a TDIU on the basis of all disabilities determined 
to be service-connected.  If the claim for an increased 
rating and/or the claim for service connection are denied, 
the RO should also give the veteran the appropriate 
opportunity to perfect an appeal as to the denial(s) prior to 
returning the TDIU claim to the Board for further appellate 
consideration, if warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should review the claims files 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103(a) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 (2006).  
The RO should send the veteran a VCAA 
letter in connection with his claim for 
TDIU.  The letter should inform him of 
the information and evidence that is 
necessary to substantiate the claim for 
TDIU; (2) inform him about the 
information and evidence that VA will 
seek to provide; (3) inform him about the 
information and evidence he is expected 
to provide; and (4) ask him to provide 
any evidence in his possession that 
pertains to the claim. 

2.  The RO should then, first adjudicate 
the claim of an increased rating for the 
service-connected right elbow disability 
and the claim for service connection for 
a back disability.  Thereafter, the RO 
should readjudicate the claim for 
entitlement to a TDIU, taking into 
consideration the medical opinion found 
in the January 27, 2005 VA examination 
report.  The RO must adjudicate each 
claim in light of all pertinent evidence 
and legal authority.

3.  If either the claim for an increased 
rating for the service-connected right 
elbow disability or the claim for service 
connection for a back disability is 
denied, the RO must notify the veteran 
and his representative of the denial and 
the veteran's appellate rights.  The 
appellant and his representative are 
hereby reminded that a timely appeal must 
be perfected in order to obtain appellate 
jurisdiction of an issue not in appellate 
status before the Board.  While the RO 
must furnish the appellant with an 
appropriate time period in which to do 
so, the appellant should perfect an 
appeal as to any denial, if desired, as 
soon as possible to avoid unnecessary 
delay in the consideration of the appeal.

4.  If, after adjudication of the claim 
for an increased rating and the claim for 
service connection, the claim for a TDIU 
remains denied, the RO must issue to the 
veteran and his representative an SSOC 
that includes clear reasons and bases for 
its determinations, and afford them the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.  The RO must 
retain the claims files until the veteran 
perfects an appeal of any denial of the 
claims for an increased rating or for 
service connection, or the pertinent time 
period expires, whichever occurs first.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


